Citation Nr: 0945396	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  08-36 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and S. G. 


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1963 to June 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2008 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In October 2008, the Veteran appeared at a hearing before a 
Decision Review Officer.  In October 2009, the Veteran 
appeared at a hearing before the undersigned Veterans Law 
Judge.  Transcripts of the hearings are in the Veteran's 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran is service-connected for posttraumatic stress 
disorder, which is rated 70 percent disabling.  History 
includes nonservice-connected coronary artery disease, 
residuals of a stroke, brain hemorrhage, and seizures. 

On VA examination in June 2008, VA examiner stated that the 
Veteran's use of alcohol affected his cognitive functioning 
and that the Veteran's alcohol dependence was secondary to 
posttraumatic stress disorder.  

As the question of service connection for alcohol dependency 
could have a significant impact on the current claim for a 
total disability rating, additional development is needed. 



Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance with the 
requirements of the duty to notify and 
the duty to assist, including, if 
necessary, affording the Veteran a VA 
examination or obtaining a VA medical 
opinion, on the claim of service 
connection for alcohol dependency 
secondary to service-connected 
posttraumatic stress disorder. 

2. After the development has been 
completed, adjudicate the claim of 
service connection for alcohol 
dependency secondary to service-
connected posttraumatic stress 
disorder.  If the benefit is denied, 
furnish the Veteran and his 
representative a statement of the case, 
and notice that the Veteran can appeal 
the adverse determination by timely 
filing a substantive appeal. 

If additional evidence is received, 
pertaining to the claim for a total 
disability rating, adjudicate the 
claim, complying with the duty to 
assist, including, if necessary, 
affording the Veteran a VA examination 
or obtaining a VA medical opinion.  
If the benefit remains denied, furnish 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
